United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Richmond, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1634
Issued: November 16, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 8, 2009 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ April 23, 2009 merit decision concerning her recurrence of disability
claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
recurrence of total disability commencing May 13, 2008 due to her accepted employment
injuries.
FACTUAL HISTORY
The Office accepted in mid 2006 that appellant, then a 50-year-old mail handler,
sustained bilateral carpal tunnel syndrome due to the repetitive duties of her job, including
lifting, carrying, pulling and pushing mail trays. It also accepted that she sustained left trigger
thumb due to these job duties. Appellant underwent a left carpal tunnel release on May 9, 2006,

a right carpal tunnel release on September 8, 2006 and a left trigger thumb release on
August 2, 2007. These surgical procedures were authorized by the Office. Appellant worked as
a modified mail handler for the employing establishment and she received appropriate
compensation from the Office for periods of disability.
In a February 23, 2007 decision, the Office adjusted appellant’s compensation based on
its determination that her actual wages as a modified mail handler fairly and reasonably
represented her wage-earning capacity. Appellant stopped work after her left thumb surgery and
returned to light-duty work for the employing establishment on September 6, 2007. She stopped
work on May 13, 2008 and filed a claim alleging that she sustained a recurrence of total
disability as of that date due to her accepted employment injuries.
In a May 14, 2008 disability slip, Dr. Timothy J. Marqueen, an attending Board-certified
orthopedic surgeon, stated that appellant was off work until her next medical appointment. In
connection with a May 14, 2008 examination, he stated that appellant complained of pain in her
left arm (primarily the forearm) and had some subjective numbness and tingling in her left hand.
Visual inspection of the left elbow revealed no soft tissue swelling or bony abnormality and that
palpation demonstrated no tenderness over the lateral epicondyle, medial epicondyle or wrist
extensor complex. There was some tenderness to palpation over the mobile wad of the left
elbow, but the elbow was stable and there was no pain with range of motion. Dr. Marqueen
indicated that left arm strength was normal and sensation was intact to light touch. There was an
equivocal Tinel’s sign over the left mobile wad and negative impingement signs in the shoulders.
Examination of the left hand revealed no bony abnormality, no ecchymosis and no edema. The
left carpal tunnel incision was healing well and appellant had full range of motion of the left
wrist and hand, including the digits. Dr. Marqueen stated that there is no tenderness to palpation
at the A1 pulley of the thumb. Appellant was otherwise nontender to palpation in the wrist
region as well as the hand and fingers and there was no instability of the wrist or hand. There
was no triggering of the fingers, Finkelstein test was negative and there was no snuffbox
tenderness. Dr. Marqueen stated that appellant had a full composite fist and there was no
angulation or rotation of the digits. He diagnosed left arm pain and questionable recurrent carpal
tunnel syndrome.
The findings of June 5, 2008 electromyography and nerve conduction velocity testing of
the left arm showed no electrodiagnostic evidence of recurrent carpal tunnel syndrome. The
studies showed significant interval improvement in the left median motor and sensory nerve
conduction latencies as well as amplitude consistent with carpal tunnel release. Left median
motor amplitude was normalized as compared to the nearly absent amplitude prior to the surgery.
Left median sensory nerve conduction studies were prolonged but obtainable as compared to the
absent responses in the previous study.
On June 27, 2008 the Office requested that appellant submit additional factual and
medical evidence in support of her recurrence of disability claim.
In a July 2, 2008 letter, appellant described the modified duties which she had performed
since her return to light-duty work in October 2006. She maintained that her current condition
was related to the initial carpal tunnel syndrome from which she had never fully recovered.

2

Appellant submitted notes from Dr. Marqueen dated May 14 to June 27, 2008.
Dr. Marqueen diagnosed left arm pain and questionable recurrent left carpal tunnel syndrome.
He indicated that appellant chiefly complained of extensive pain in her left hand and wrist.
Dr. Marqueen indicated that she had left wrist intersection syndrome “because of the constant
repetitive motion of the left wrist which caused a lot of the factors of her carpal tunnel.” He
indicated that appellant could return to work after a course of physical therapy. In a June 2, 2008
report, Dr. Marqueen also diagnosed left wrist intersection syndrome.
Appellant also submitted an undated report in which Dr. Marqueen indicated that
appellant reported that her job since October 2006 required lifting bundles of magazines, boxes
and other objects and pulling them on a conveyor belt. She lifted and dumped mail sacks and
dumped mail out of a large mail hamper. Dr. Marqueen stated, “At this time [appellant] is
unable to lift or pull anything and the amount will decrease when she returns to work because the
repetitive lifting and movement of her hands are worsening her ability to use her hands in just
daily activities.”
In an August 1, 2008 decision, the Office denied appellant’s claim on the grounds that
she did not submit sufficient medical evidence to establish that she sustained a recurrence of total
disability on or after May 13, 2008 due to her accepted employment injuries.
Appellant submitted an August 8, 2008 report in which Dr. Marqueen diagnosed left
wrist intersection syndrome. The findings were similar to those contained in his May 14, 2008
report. In a September 16, 2008 decision, the Office awarded appellant a schedule award for a
five percent permanent impairment of her left arm. The award ran from September 7 to
December 2, 2007.
Appellant requested a telephone hearing with an Office hearing representative. The
December 10, 2008 hearing indicated that her claim had also been accepted for the condition of
left wrist tenosynovitis.1 Appellant testified about the modified employment duties she
performed after her October 2006 return to work and explained why she believed her condition
on and after May 13, 2008 was related to these duties. The Office hearing representative advised
appellant of the different requirements for establishing an occupational disease claim and a
recurrence of disability claim.
After the hearing, appellant submitted December 19, 2008 and January 28, 2009 reports
in which Dr. Marqueen diagnosed left wrist intersection syndrome and left de Quervain’s
tenosynovitis. Dr. Marqueen completed certificates dated August 8 and December 19, 2008 and
January 28, 2009 advising that appellant could not lift more than five pounds but that she could
stay in her current job.
In an April 23, 2009 decision, the Office hearing representative affirmed the August 1,
2008 decision.

1

It appears that this condition was accepted under a different claim file.

3

LEGAL PRECEDENT
When an employee, who is disabled from the job she held when injured on account of
employment-related residuals, returns to a light-duty position or the medical evidence of record
establishes that she can perform the light-duty position, the employee has the burden to establish
by the weight of the reliable, probative and substantial evidence a recurrence of total disability and
show that she cannot perform such light duty. As part of this burden the employee must show a
change in the nature and extent of the injury-related condition or a change in the nature and extent
of the light-duty job requirements.2
ANALYSIS
The Office accepted in mid 2006 that appellant sustained bilateral carpal tunnel syndrome
due to her repetitive duties, including lifting, carrying, pulling and pushing mail trays. It later
accepted that she sustained left trigger thumb due to these job duties. Appellant underwent a left
carpal tunnel release on May 9, 2006, a right carpal tunnel release on September 8, 2006 and a
left trigger thumb release on August 2, 2007. She returned to light-duty work on October 21,
2006 but stopped work on May 13, 2008 alleging that she sustained a recurrence of total
disability on that date due to her accepted employment injuries
The Board finds that appellant did not submit sufficient medical evidence to establish that
she sustained a recurrence of total disability on or after May 13, 2008 due to her accepted
employment injuries.
Appellant did not submit any medical evidence indicating that she sustained total
disability on or after May 13, 2008 due her accepted conditions, bilateral carpal tunnel syndrome
and left trigger thumb. In a May 14, 2008 disability slip, Dr. Marqueen, an attending Boardcertified orthopedic surgeon, stated that appellant was off work until her next medical
appointment. However, he did not provide any explanation of the cause of this disability. In
fact, Dr. Marqueen’s examination findings from May 14, 2008 show limited objective findings
and it remains unclear why he recommended disability.
In several reports, dated beginning in June 2008, Dr. Marqueen diagnosed left wrist
intersection syndrome. In a June 27, 2008 report, he suggested that this condition was related to
repetitive wrist motion appellant engaged in after she returned to light-duty work for the
employing establishment.3 However, Dr. Marqueen did not provide any clear opinion on the
cause of this diagnosed condition and whether appellant sustained any new occupational diseases
due to her continuing repetitive work duties is not the subject of the present appeal.4
2

Cynthia M. Judd, 42 ECAB 246, 250 (1990); Terry R. Hedman, 38 ECAB 222, 227 (1986).

3

Dr. Marqueen also indicated that appellant could return to work after a course of physical therapy. In an
undated report received by the Office in July 2008, he reported appellant’s complaints of being unable to lift objects.
Dr. Marqueen did not, however, provide a clear opinion that appellant could not engage in lifting at that time.
4

Beginning in December 2008 Dr. Marqueen also diagnosed left de Quervain’s tenosynovitis. It appears that this
condition was accepted under a different claim file, but the question of whether appellant has disability due to this
condition is not the subject of the current appeal.

4

The record does not contain a rationalized medical opinion showing that appellant
sustained total disability on or after May 13, 2008 due to her accepted bilateral carpal tunnel
syndrome and left trigger thumb. Appellant has not shown a change in the nature and extent of
her injury-related condition.5 Therefore, the Office properly denied her recurrence of disability
claim.
CONCLUSION
The Board finds that appellant did not meet met her burden of proof to establish that she
sustained a recurrence of total disability on or after May 13, 2008 due to her accepted
employment injuries.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
April 23, 2009 decision is affirmed.
Issued: November 16, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

Appellant did not allege a change in the nature and extent of her light-duty job requirements.

5

